DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 August 2021 has been entered. Claims 1-15 are pending. Claim 4 is objected to as dependent on rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schwing (US 4,019,839) in view of Westerlund (US 4,345,883).
Regarding claim 1, Schwing discloses a thick stock valve (fig 1, oscillating body 10, c 3 l 29, and casing member 1, c 3 l 11, and feed receptacle 35, c 4 l 5) with a first through opening (passage 2 with 
Westerlund teaches an analogous concrete pump with alternating pumping pistons (abstract) where the motorized drive switches between the first, second and third states (fig 2, switch valve actuators 19 and 19’ from first state with unit 8 pumping, to an intermediate second state with both units 8 and 8’ operating simultaneous, to third state complete switch to 8’, c 7 l 2-22). It would have 
Regarding claim 2, Schwing discloses the thick stock valve of claim 1, comprising a housing (fig 8, casing 1, including parallel plates 78 and 79, c 5 l 5-6 and feed receptacle 35, c 4 l 5) defining an inner space (fig 8 depicts space within casing 1) and wherein the valve member is arranged in said inner space (fig 1 depicts oscillating valve 10 within the interior space of casing 1 and feed receptacle 35). 
Regarding claim 3, Schwing discloses the thick stock valve of claim 1, wherein an intermediate face (sealing edge 25, c 3 l 49) of said housing is arranged between the first through opening and the second through opening, said intermediate face having a curvature which is concentric with the pivot axis (sealing edge 25 forms a seal with the curved face of oscillating body 10, said curved face is on the pivot axis as indicated previously, c 3 l 48-51). 
Regarding claim 5, Schwing discloses the thick stock valve of claim 1, wherein the connection structure is rigid to torques acting relative to the pivot axis (as oscillating valve 10 pivots, it moves segments 27 and 28 along the pivot axis, or alternatively, it moves segment 47 on the pivot axis, supra). 
Regarding claim 6, Schwing discloses the thick stock valve of claim 1, wherein the connection structure allows a movement of the sealing part relative to the pivot part in a radial direction (fig 1 depicts groove 42 which runs vertically along the radial direction, the groove apparently enables replacement of the closing elements; the install or removal would include movement of the valve 10 radially in relation to pivoting shaft 11,  c 4 l 28-38). 
Regarding claim 9, Schwing discloses the thick stock valve of claim 1, wherein the valve member comprises two stub shafts mounted in the pivot axis (fig 8 depicts the shaft 11 with stubs extending into 
Regarding claim 10, Schwing discloses the thick stock valve of claim 1, wherein the valve member comprises one leg (surface 29 of the oscillating body 10, c 3 l 56) which extends between the pivot axis and the sealing face, and wherein the leg is spaced apart from an end face (guide surface 28 is on one face of casing 1, c 3 l 54) of a housing (fig 8, casing 1, including parallel plates 78 and 79, c 5 l 5-6 and feed receptacle 35, c 4 l 5) of the thick stock valve (Surface 29 is opposite guide surface 28 within casing 1).  
Regarding claim 11, Schwing discloses the thick stock valve of claim 1, wherein the valve member has a scraper (fig 2, 5, plate 16 scrapes at the outlet orifices 6 and 7 of casing 1, c 3 l 30-35, 40-55; or alternatively fig 4, either plate 48 or 49 scrapes the outlet orifices 2 and 3 during rotation, c 4 l 39-45), which is moved along an end face of the housing (fig 1, end face of casing 1 where orifices 6 and ;7 or fig 4, orifices 2 and 3 open) of the thick stock valve during a switching process of the valve member (switching process occurs during rotation of the valve). 
Regarding claim 12, Schwing discloses the thick stock valve of claim 1, wherein the valve member comprises an outer face (fig 1, segments 22 and 23 have an outer radial surface, c 3 l 42-47; or alternatively, fig 3-4, single curved segment 47 has an outer radial surface, c 4 l 40) by which a pressure difference present across the valve member is transformed into a force acting in a radial direction (a pressure difference exists when material from feed receptacle 35 rests on the top of the valve segments 22, 23 or 47, while the bottom of the segment faces an empty chamber). 
Regarding claim 13, Schwing discloses a thick stock pump having a thick stock valve as of claim 1, wherein the thick stock pump is configured such that the material placed in motion by a conveying member (feed receptacle 35 allows a gravity feed to set the material in motion) of the pump enters 
Regarding claim 14, Schwing discloses the thick stock pump of claim 13, wherein the thick stock pump is configured to pivot said valve member between said first and second states when no pressure difference is present across the valve member (functional limitation interpreted as "capable of" without limitation on how it is achieved, until further definition of how it achieves it; in this case switching “when no pressure difference is present across the valve member” is a desired result; a person of ordinary skill in the art would recognize the structure of the valve claimed above is sufficient in order for it to operate when no pressure difference is present).
Regarding claim 15, Schwing discloses the thick stock valve of claim 1, wherein the thick stock valve is configured such that, when in use, material flow passes the pivot part of the valve member (fig 8, concrete flows to the pump via feed receptacle 35, c 3 l 67; since in fig 8, shaft 11 is in the flow path under feed receptacle 35 it appears that concrete flows around said shaft).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schwing in view of Schumann (US 3,398,693).
Regarding claim 7, Schwing discloses the thick stock valve of claim 1. Schwing does not disclose wherein the connection structure comprises an elastic element situated between the sealing part and the pivot part. 
Schumann teaches an analogous concrete switching valve (fig 6, abstract) wherein the connection structure comprises an elastic element (fig 6, closure valve 36, 37 is metal, c 3 l 29; all metal has an elastic property) situated between the sealing part and the pivot part (the metal body of the valve is between its sealing part and the shaft).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a known material based on its Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)). In this case, selecting the metal switching valve of Schumann (closure valves 36, 37 are metal c 3 l 29) as an art recognized suitable material for the switching valve of Schwing for the intended purpose of providing sufficient strength, durability, and non-reactivity to function as a concrete switching valve. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schwing in view of Schlecht (US 5,302,094).
Regarding claim 8, Schwing discloses the valve of claim 1, wherein an … element (swing bearing 37, c 4 l 3 with automatic wear adjustment, c 4 l 10-13) is situated between a shaft (shaft 11 of valve 10, c 4 l 7) of the valve member and a housing of the valve (preliminary feed receptacle 35, c 4 l 6).  Schwing does not explicitly disclose “an elastic element” between a shaft of the valve and a housing of the valve.  
Schlect teaches an analogous double cylinder pump (abstract), and in the background teaches that  automatic adjusting wearing rings typically found at the swing pipe of concrete pumps comprises a rubber elastic ring and wearing ring, such that the rubber elastic ring  which would teach the claimed “elastic element” (c 1 l 35-38, 43-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic swing valve which automatically adjusts for wear of Schwing by incorporating the rubber elastic ring and wearing ring of Schlecht, for the expected result of providing automatic wear adjustment for a bearing which supports a swinging shaft or pipe (Schlecht, swing pipe automatically adjusting wearing ring, c 1 / 43-51). 

Response to Arguments
Applicant's arguments filed 24 August 2021 toward the amended claims have been fully considered. 
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New reference Westlund has been incorporated into the rejection to address the amendments to the claims.
Applicant’s arguments, see Remarks page 7, filed 24 August 2021, with respect to Dependent claim 4, have been fully considered and are persuasive.  As such Claim 4 is objected to as dependent on rejected independent claim 1.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The nearest prior art is Schwing.  The aspect of the instant invention determined to be novel and patentably distinct from the prior art is that Schwing does not disclose claim 4’s “the third state … such that the first through opening and the second through opening are each fully open.” These limitations, in combination with the disclosed benefit that when fully open the edges of the sealing face are not exposed to material flow extending through the openings (filed specification, page 4 line 17-19), make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.

    PNG
    media_image1.png
    322
    573
    media_image1.png
    Greyscale

Schwing fig 4, nearest prior art with oscillating body 10 and single curved segment 47

    PNG
    media_image2.png
    433
    346
    media_image2.png
    Greyscale

Applicant’s fig 8A, with thick stock valve configured in the third state
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746